 


109 HRES 719 IH: Honoring the life and legacy of Wendy Wasserstein.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 719 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Nadler (for himself, Mrs. Maloney, Mrs. Lowey, Mrs. McCarthy, Mr. Engel, Mr. Crowley, Mr. Ackerman, Mr. Hinchey, Mr. Higgins, Mr. Shays, Ms. Berkley, Mr. Brown of Ohio, Mr. McGovern, Mr. Holt, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life and legacy of Wendy Wasserstein. 
 
Whereas Wendy Wasserstein was born on October 18, 1950, in Brooklyn, New York; 
Whereas, at age 12, Wasserstein moved to Manhattan with her family, where her mother regularly took her to see Broadway plays; 
Whereas Wasserstein earned a B.A. degree in history from Mount Holyoke College in 1971, an M.A. degree in creative writing from the City College of New York, and an M.F.A. degree from the Yale School of Drama in 1976; 
Whereas Wasserstein’s graduate thesis at Yale, Uncommon Women and Others, a play about her experiences as a student at Mount Holyoke College, was produced off-Broadway in 1977 with Glenn Close, Jill Eikenberry, and Swoosie Kurtz starring in the lead roles, and was subsequently produced for PBS starring Meryl Streep; 
Whereas in 1983, Wasserstein wrote Isn’t It Romantic?, a story about an up-and-coming career woman who struggles to reconcile her ambition with the pressure to start a family; 
Whereas The Heidi Chronicles, an examination of the women’s movement over the course of 20 years, starred Joan Allen in the title role, and was performed on Broadway some 622 times, subsequently going on to a nationwide tour; 
Whereas in 1989, The Heidi Chronicles won Wasserstein the Tony Award for Best Play, the New York Drama Critics Circle Award for Best Play, the Drama Desk Award for Outstanding New Play, and the Pulitzer Prize for Drama; 
Whereas in 1993, Wasserstein’s The Sisters Rosensweig was nominated for the Tony Award for Best Play and the Drama Desk Award for Outstanding New Play; 
Whereas in 1997, Wasserstein wrote An American Daughter, which focuses on the political downfall of a female candidate for Surgeon General, and was produced off-Broadway starring Kate Nelligan; 
Whereas Old Money, Wasserstein’s look at the morals of wealthy society at the beginning and the end of the 20th century, was produced off-Broadway in 2000; 
Whereas Third, an examination of a clash of political values starring Dianne Wiest, was produced off-Broadway to critical acclaim in 2005; 
Whereas in 1988, Wasserstein also made a foray into film with The Object of My Affection, starring Jennifer Aniston and Paul Rudd; 
Whereas Wasserstein was also the author of the best-selling children’s book Pamela’s First Musical, published in 1996 and currently being adapted into a musical; 
Whereas Wasserstein also wrote two collections of personal essays: Bachelor Girls, published in 1990, and Shiksa Goddess: Or, How I Spent My Forties, published in 2001; 
Whereas Wendy Wasserstein died on January 30, 2006, of lymphoma in New York City; 
Whereas on January 31, 2006, Broadway’s theaters dimmed their lights in her honor; 
Whereas Wasserstein’s buoyant attitude and magnanimous personality were known throughout New York City; 
Whereas Wasserstein’s work examines the struggles and conflicts faced by women in American society and culture; 
Whereas theater audiences throughout the country and around the world identified with Wasserstein’s characters; and 
Whereas Wasserstein’s deep commitment to New York City and her powerful contribution to American culture will be sorely missed: Now, therefore, be it 
 
That the House of Representatives honors the life and legacy of Wendy Wasserstein and extends its condolences to her family, friends, loved ones, and fans. 
 
